Citation Nr: 0721514	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to December 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in which service connection for a 
right hip disability was denied.


FINDING OF FACT

In a June 2007 statement in writing, the veteran withdrew his 
appeal of the claim for service connection for a right hip 
disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran concerning the claim for service connection for a 
right hip disability have been met. 38 U.S.C.A. § 7105(b)(2) 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2005, the veteran submitted a substantive appeal 
identifying the issue of service connection for a right hip 
disability, which perfected his appeal as to this issue. In 
June 2007, before the Board promulgated a decision on the 
issue, the veteran submitted a statement in writing 
withdrawing his appeal. A substantive appeal may be withdrawn 
in writing by the veteran at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.204(c).

As the veteran withdrew his appeal as to the issue of service 
connection for a right hip condition, there remains no 
allegation of error of fact or law for appellate 
consideration. The Board therefore has no jurisdiction to 
review this issue.


ORDER

The appeal of the claim for service connection for a right 
hip disability is dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


